Citation Nr: 1227587	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  91-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a duodenal ulcer, post-operative vagotomy, hemigastrectomy and gastrojejunostomy. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  He is currently incarcerated.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied an evaluation in excess of 20 percent for post-operative duodenal ulcer.  A subsequent rating decision by the Muskogee, Oklahoma RO in July 2000 increased the rating to 30 percent disabling effective from February 14, 1990, the date of the Veteran's original claim for an increased evaluation. 

Also on appeal is a November 1999 rating decision of the Muskogee RO that denied entitlement to a TDIU. 

The Veteran testified before a Hearing Officer of the North Little Rock RO in October 1990.  A transcript of that hearing is associated with the claims files. 

In July 2010 the Board issued a decision denying the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in February 2011 that granted a joint motion of the parties and remanded the case to the Board for further action. 

This case was before the Board in August 2011 when it was remanded for additional development.

The Veteran has submitted requests for service connection for malignant neoplasm of the pharynx, hypertension and hypothyroidism, and also requested to reopen previously-denied claims for service connection for depressive disorder and chronic hepatitis C.  These new claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


REMAND

The joint motion, as incorporated by the Court's February 2011 Order, states that the Board had not adequately explained why the last medical examination, provided to the Veteran at his place of incarceration, was adequate. 

Specifically, the VA examiner who examined the Veteran at his place of incarceration in September 2008 stated she had been unable to fully address the Veteran's symptoms due to the limited facilities available in prison.  The joint motion found the Veteran should have been transferred at that point for examination at a medical facility where the appropriate diagnostic tests could be provided, but the record did not show that such transfer had been attempted.  Alternatively, the record did not show why such transfer would not have been reasonably feasible, given that the Veteran had been previously transferred outside prison for other examinations. 

Further, the joint motion found that if it is determined that transfer outside the place of incarceration for the requisite diagnostics is not feasible (solitary confinement, safety concerns of the community, etc.) the files must be returned to the September 2008 medical examiner for a listing of the specific additional tests that would be required to resolve any uncertainty regarding the presence of current duodenal ulcer and intra-abdominal lesions. 

Consequently, in August 2011, the Board remanded the case to accomplish this development.

Review of the record shows that in December 2011 the September 2008 VA examiner specified that an upper GI series, and flat plate and upright abdominal X-ray studies were the diagnostic tests that would have been required to resolve her doubts as to the presence of current duodenal ulcer or intra-abdominal adhesion.  In April 2012, she noted that the Veteran was still incarcerated, and VA had exhausted all resources in its quest to examine the Veteran.  Specifically, she noted that the prison was not able to conduct the necessary tests.  She further noted that the prison would not transport the Veteran at their expense to the VA Medical Center (VAMC) to be examined, and the VAMC Police and Security Department would not allow the Veteran to be taken above the basement level of the medical center if he were in handcuffs and/or leg shackles.  

However, review of the record also shows that upper GI with biopsy results was obtained in December 2011 and mobile X-ray (abdominal flat plat and upright) studies were conducted in January 2012.  It is not clear from the record if the September 2008 VA examiner reviewed these results or if they are adequate to resolve her doubts as to the presence of current duodenal ulcer or intra-abdominal adhesion.  Therefore, remand is necessary to resolve this confusion.

Accordingly, the case is REMANDED for the following actions:

1.  The VA examiner who performed the September 2008 VA medical examination and provided December 2011 and April 2012 statements should be requested to review the claims files and comment on the December 2011 upper GI with biopsy results and January 2012 mobile X-ray (abdominal flat plat and upright) results.  If that VA examiner is no longer available to review the files and provide an addendum to her September 2008 examination report, then another appropriate VA examiner should be requested to do the same.

The VA examiner is asked to address the following: 

a.  Are the December 2011 upper GI and biopsy and the January 2012 mobile X-ray (abdominal flat plat and upright) results adequate to resolve any doubts as to the presence or absence of current duodenal ulcer or intra-abdominal adhesion?  Is any additional evidence needed?

b.  Comment on the presence and severity of, or absence of, any intra-abdominal adhesions, recurrent ulcers, anemia, material weight loss, melena, hematemesis or circulatory disturbances; 

c.  Provide an opinion as to the etiology of any current complaints of abdominal pain, nausea, vomiting, stomach cramping and/or diarrhea, and to specifically identify whether such symptoms are related to the service-connected duodenal ulcer disability or to surgery performed consequent to such disability; and 

d.  Provide an opinion as to the employment limitations resulting from the service-connected duodenal ulcer disability and the service-connected diabetes mellitus type II.  The examiner should disregard any employability impairment due to the Veteran's age or to a nonservice-connected disorder, or to his confinement status.

Opinions should be provided based a review of the medical evidence of record and sound medical principles.  The complete rationale for all opinions expressed should be set forth in a written report. 

2.  After the development requested above has been completed, the RO should again review the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
